 



Exhibit 10.33
HUTTIG BUILDING PRODUCTS, INC.
DEFERRED COMPENSATION PLAN
(2008 RESTATEMENT)

 



--------------------------------------------------------------------------------



 



HUTTIG BUILDING PRODUCTS, INC.
DEFERRED COMPENSATION PLAN
(2008 RESTATEMENT)
ARTICLE I — INTRODUCTION

1.1   History and Structure. The Huttig Building Products, Inc. Deferred
Compensation Plan (“Plan”) was adopted effective as of January 1, 2002.      
The vested account balances in the plan were frozen as of December 31, 2004,
except for adjustments for earnings and losses, because of Section 409A of the
Internal Revenue Code enacted by the American Jobs Creation Act of 2004.
Contributions after 2004 and amounts that became vested after 2004 were credited
to separate accounts designed to comply with Section 409A. This 2008 Restatement
governs payment of amounts credited to such separate accounts.   1.2   Purpose
of the Plan. The purpose of the Plan is to attract and retain competent
management and other highly compensated employees by offering Eligible Employees
flexible compensation opportunities, including:

  •   allowing Participants to defer current pretax income and earn a
tax-deferred rate of return on their deferred compensation in order to save for
retirement and for shorter periods of time for purposes other than retirement;
and     •   replacing matching contributions from the Company that are not
available under limitations on Participants’ deferrals under Huttig’s 401(k)
Plan.

    The Plan shall not constitute a “qualified plan” subject to the limitations
of Section 401(a) of the Code, nor shall it constitute a “funded plan,” for
purposes of such requirements. The Plan shall be exempt from the participation
and vesting requirements of Part 2 of Title I of ERISA, the funding requirements
of Part 3 of Title I of ERISA, and the fiduciary requirements of Part 4 of Title
I of ERISA by reason of the exclusions afforded plans which are unfunded and
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.  
1.3   Effect of Restatement. This 2008 Restatement is effective January 1, 2008,
except as otherwise explicitly provided in this document.       Each
Participant’s vested Accounts as of December 31, 2004, without regard to any
credits for contributions or transfers as described in Sections 4.1 and 4.4
thereafter, but as adjusted for earnings or losses in accordance with
Section 4.3 from time to time, are referred to as the “Grandfathered Accounts.”
Payment of benefits credited to Grandfathered Accounts shall be governed by the
Deferred Compensation Plan as in effect on October 3, 2004.

- 1 -



--------------------------------------------------------------------------------



 



    Amounts that became vested on or after January 1, 2005, and contributions or
transfers as described in Sections 4.1 and 4.4 for periods on and after
January 1, 2005, each as adjusted for earnings or losses in accordance with
Section 4.3, are credited to separate accounts. Payment of amounts during the
period after 2004 and before 2008 that were credited to such non-grandfathered
accounts were administered in accordance with a good faith interpretation of
§409A and IRS regulations and guidance thereunder, as documented in part in
annual prospectuses, plan summaries and administration forms.       On and after
January 1, 2008, payment of amounts credited to such non-grandfathered accounts
shall be governed by this 2008 Restatement, as amended from time to time.

ARTICLE II — DEFINITIONS AND CONSTRUCTION

2.1   Definitions. The following words and phrases shall have the meaning set
forth below, unless a different meaning is required by the context in which the
word or phrase is used.

  (a)   Account shall mean one or more bookkeeping accounts, established in
accordance with Article IV hereof, to which a Participant’s Deferred
Compensation and any Matching Contributions are credited, together with any
earnings thereon.     (b)   Affiliate shall mean (i) a corporation that is a
member of a controlled group of corporations (as determined pursuant to Section
414(b) of the Code) which includes the Company and (ii) a trade or business
(whether or not incorporated) which is under common control (as determined
pursuant to Section 414(c) of the Code) of the Company.     (c)   Beneficiary
shall mean the person or persons designated by the Participant in a written
instrument filed with the Committee to receive payment of the Participant’s
Account upon the death of the Participant.     (d)   Board shall mean the Board
of Directors of the Company.     (e)   Claimant shall have the meaning set forth
in Section 8.3 hereof.     (f)   Code shall mean the Internal Revenue Code of
1986, as amended.     (g)   Committee shall mean the individual or individuals
designated by the Company to administer the Plan in accordance with Article VIII
hereof. If at any time no Committee shall be in office, the functions of the
Committee specified in the Plan shall be exercised by the Board.     (h)  
Common Stock shall mean the Common Stock, par value $.01 per share, of the
Company.

- 2 -



--------------------------------------------------------------------------------



 



  (i)   Company shall mean Huttig Building Products, Inc., a Delaware
corporation.     (j)   Compensation shall mean a Participant’s base salary,
bonus and/or commission. The Committee may, for the next succeeding Plan Year,
change the types of compensation properly deferrable under the Plan prior to the
Deferral Election Deadline.     (k)   Deferral Election shall mean the agreement
between the Company and an Eligible Employee pursuant to which the Eligible
Employee consents to participation and the deferral of Compensation hereunder,
and designates the type and amount of Compensation to be deferred for a Plan
Year.     (1)   Deferral Election Deadline shall mean the date the Committee
designates by Rule as the last date an Eligible Employee may file a Deferral
Election with the Committee for the next succeeding Plan Year which shall in no
event be later than the last day of the Plan Year preceding the Plan Year for
which the Deferral Election is made.         Notwithstanding the preceding, the
Deferral Election Deadline for an Employee who becomes an Eligible Employee
during a Plan Year and who satisfies the requirements for newly-eligible status
under Section 409A of the Code, shall mean the 30th day after such individual
became an Eligible Employee.     (m)   Deferred Compensation shall mean the
Compensation elected by the Participant to be deferred pursuant to the Plan.    
(n)   Eligible Employee shall mean an Employee of the Employer whom the
Committee designates as eligible to participate in the Plan. Notwithstanding the
foregoing, the Committee shall permit only a select group of management or
highly compensated employees to be Eligible Employees.     (o)   Employee shall
mean any person employed as an employee by the Employer and on the payroll of
the Employer. If a person’s status as an employee is redetermined retroactively,
such redetermination shall not affect participation in the Plan prior to the
redetermination.     (p)   Employer shall mean the Company and any Affiliate
that has adopted the Plan with consent of the Company.     (q)   ERISA shall
mean the Employee Retirement Income Security Act of 1974, as amended.     (r)  
Fair Market Value of a share of Common Stock shall mean the fair value thereof,
determined under such Rules as the Committee may establish. Unless the Committee
so establishes a different meaning, Fair Market Value of a share of Common Stock
shall mean as of a particular date, (i) if shares of Common Stock

- 3 -



--------------------------------------------------------------------------------



 



      are listed on a national securities exchange, the closing sales price per
share of Common Stock on the consolidated transaction reporting system for the
principal national securities exchange on which shares of Common Stock are
listed on that date or, if there shall have been no such sale so reported on
that date, on the last preceding date on which such a sale was so reported,
(ii) if shares of Common Stock are not so listed but are quoted on the NASDAQ
National Market, the closing sales price per share of Common Stock reported by
the NASDAQ National Market on that date, or, if there shall have been no such
sales reported on that date, on the last preceding date on which such a sale was
so reported or (iii) if the Common Stock is not so listed or quoted but is
traded in the over-the-counter market, the mean between the closing bid and
asked price on that date, or, if there are no quotations available for such
date, on the last preceding date on which such quotations shall be available, as
reported by the NASDAQ Stock Market, or, if not reported by the NASDAQ Stock
Market, by the National Quotations Bureau Incorporated.     (s)   Funds shall
mean one or more of the mutual funds, investment portfolios or contracts
selected by the Committee.     (t)   Huttig 401(k) Plan shall mean the Huttig
Building Products, Inc. Savings and Profit Sharing Plan, as the same may be
amended from time to time and intended to constitute a cash or deferred plan in
accordance with the provisions of Section 401(k)of the Code.     (u)  
Participant shall mean each Eligible Employee who has properly completed and
filed a Deferral Election with the Committee.     (v)   Permanent Disability
shall have the meaning given to such term in the Huttig 401(k)Plan.     (w)  
Plan shall mean this Huttig Building Products, Inc. Deferred Compensation Plan,
as amended from time to time.     (x)   Plan Year shall mean the calendar year.
    (y)   Pre-Retirement Account shall mean the Account or Accounts to which a
Participant elects to contribute Deferred Compensation and from which, pursuant
to Article V, distributions are made.     (z)   Retirement shall mean a
Participant’s Termination of Employment on or after attainment of age 55.    
(aa)   Retirement Account shall mean the Account to which a Participant elects
to contribute Deferred Compensation and to which Company matching contributions
are made, and from which, pursuant to Article V, distributions are made.



- 4 -



--------------------------------------------------------------------------------



 



  (bb)   Rule shall mean a determination, regulation, standard, or rule of
general applicability made by the Committee or the Board.     (cc)   Specified
Employee shall mean a Specified Employee as defined in Treas. Reg. § 1.409A —
l(i) (generally officers earning over $140,000, as indexed for inflation, per
year who are among the 50 highest paid employees).     (dd)   Termination of
Employment shall mean separation from service from the Company and its
affiliates (generally 50% common control with the Company), as defined in IRS
regulations under Section 409A of the Code (generally, a decrease in the
performance of services to no more than 20% of the average for the preceding
36-month period, and disregarding leave of absences up to six months where there
is a reasonable expectation the Employee will return).

2.2   Construction. If any provision of the Plan or any Rule is determined to be
for any reason invalid or unenforceable, the remaining provisions of the Plan
and the remaining Rules shall continue in full force and effect. The terms and
provisions of the Plan and the Rules hereunder shall be construed and enforced
according to the principles, and in the priority, as follows: first, in
accordance with the meaning under, and which will bring the Plan into conformity
with, section 409A of the Code; and secondly in accordance with the laws of the
State of Delaware (other than its laws regarding choice of laws). The Plan shall
be deemed to contain the provisions necessary to comply with such laws. The
masculine gender, where appearing in the Plan or the Rules, shall include the
feminine gender, and vice versa. The terms “delivered to the Committee” and
“filed with the Committee,” as used in the Plan or the Rules, shall include,
respectively, delivery to and filing with a person or persons designated by the
Committee for the disbursement and the receipt of administrative forms. Headings
and subheadings in the Plan or the Rules are for the purpose of reference only
and are not to be considered in the construction of the Plan or the Rules.

ARTICLE III — PARTICIPATION AND VESTING

3.1   Eligibility and Participation. An Eligible Employee who properly completes
and files with the Committee a Deferral Election pursuant to which a portion of
his Compensation is deferred under the Plan shall become a Participant. A
Participant shall remain a Participant with respect to his existing Account
until his entire Account under the Plan is extinguished, through distribution or
otherwise; provided, however, that except as set forth in this Section 3.1, a
Participant’s Deferral Election shall be effective only for Compensation earned
for service performed during the Plan Year for which it was filed (in the case
of a newly-Eligible Employee during a Plan Year, the Deferral Election shall be
effective for Compensation for services performed after the date of such
election). Base salary Compensation paid after the end of a Plan Year for
services performed during the final payroll period of the preceding Plan Year
shall be treated as base salary Compensation for services performed in the
subsequent Plan Year.

- 5 -



--------------------------------------------------------------------------------



 



3.2   Ceasing to be an Eligible Employee. Status as an Eligible Employee will be
redetermined from time to time, at least annually; provided that an Eligible
Employee may be designated as ineligible only as of the first day of a
subsequent Plan Year. If an Eligible Employee desires to participate during a
Plan Year, he must file a Deferral Election for such Plan Year by the Deferral
Election Deadline. If an individual ceases for any reason to be an Eligible
Employee, through Termination of Employment or otherwise, he shall not again
become eligible to make a Deferral Election until he again becomes an Eligible
Employee.   3.3   Vesting. A Participant shall be 100% vested at all times in
his Account balances representing Deferred Compensation and earnings, interest
and losses thereon. A Participant shall become vested in his Account balances
representing Company matching contributions that may be credited to a
Participant’s account under Section 4.4 hereof in accordance with the following
schedule:

Years of Service

                       Interest   Vested
Less than 1 year
  None
1 year but fewer than 2
    20 %
2 years but fewer than 3
    40 %
3 years but fewer than 4
    60 %
4 years but fewer than 5
    80 %
5 years or more
    100 %

    Years of service for vesting purposes hereunder shall be determined in
accordance with the provisions of the Huttig 401(k) Plan. However, a Participant
will become 100% vested, regardless of years of service, if he suffers a
Permanent Disability, reaches age 65, or dies while actively employed.

ARTICLE IV — DEFERRAL ELECTIONS, CREDITING OF ACCOUNTS, EMPLOYER CONTRIBUTIONS

4.1   Deferral Elections. Each Eligible Employee shall be provided an
opportunity to make a Deferral Election with respect to such portion of his
Compensation as the Committee designates by Rule. The Committee may require or
permit separate Deferral Elections to be made with respect to different elements
of Compensation, and may provide that Deferral Elections shall be subject to
minimum and maximum limitations on the amount deferred; provided, however, that
a Participant may not defer more than 44% of his salary and 44% of his
commission or bonus for any Plan Year, or such lesser percentages established by
the Committee prior to the commencement of the Plan Year. Deferral Elections for
a Plan Year shall be filed with the Committee no earlier than the date permitted
by the Committee, and no later than the Deferral Election Deadline. Deferral
Elections for a Plan Year shall become irrevocable at such time as the Committee
may designate by Rule, but (except in the case of a newly-Eligible Employee) no
later than the last day of the preceding Plan Year. A newly-Eligible Employee’s
Deferral Election

- 6 -



--------------------------------------------------------------------------------



 



    shall become irrevocable 30 days after the date the Employee became an
Eligible Employee. A Participant’s Deferral Election shall automatically
terminate upon the earlier to occur of (i) the end of the Plan Year for which it
was filed, (ii) with respect to base salary deferrals, his Termination of
Employment, or (iii) the date on which the Participant received a hardship
distribution under the
Huttig 401(k) Plan and such plan requires that deferrals be suspended for a
period of time following the hardship distribution. If a Deferral Election is
cancelled because of a 401 (k) hardship distribution, any later Deferral
Elections shall be subject to the provisions governing initial deferral
elections. The Committee shall determine the form and manner of filing the
Deferral Election, which shall be by such means as the Committee shall require
or permit, including, but not limited to traditional writing or electronic
means.   4.2   Participant Accounts. Pursuant to each Participant’s Deferral
Election, there may be established a Retirement Account and up to one new or
existing Pre-Retirement Account, as designated by the Participant, to which
there shall be credited any Deferred Compensation. The amounts deferred in
accordance with the Participant’s Deferral Election shall be credited to the
Participant’s Account(s) as soon as administratively feasible after the regular
compensation payment dates that such amounts would otherwise have been paid as
current cash compensation had there been no deferral. Subject to limitations
applicable to Account balances invested in Common Stock as may be determined by
the Committee, Participants may be able to rebalance their accumulated Account
balances among the Funds available for deferral of Compensation under the Plan.
Establishment and maintenance of Accounts hereunder shall not be construed as
giving any person any interest in assets of the Employer, or a right to payment
other than as provided hereunder. An Account shall be maintained until all
amounts credited to such Account have been withdrawn, distributed, forfeited, or
otherwise extinguished in accordance with the terms and provisions of this Plan.
  4.3   Directed Investments; Rates of Return. Each Participant’s Account shall
be credited with a number of shares of one or more Funds (which may be
hypothetical or actual, as determined by the Committee), made available by the
Committee and elected by the Participant in his Deferral Election with regard to
his Deferred Compensation. The number of such actual or hypothetical shares
shall be determined by dividing the cash amount directed to each Fund by the net
asset value of such Fund. Earnings and/or losses on Account balances shall be
determined as though such balances had actually been invested in the Funds
selected by the Participant, on the basis of actual earnings or losses of those
Funds, whether or not the Company invests any assets in any actual investment
funds. The Committee may approve, as a hypothetical investment option for a
Participant’s Deferred Compensation, shares of Common Stock, and unless
otherwise determined by the Committee, credits for 50% of Company matching
contributions shall be deemed to be invested in shares of Common Stock. The
number of such shares shall be determined by dividing the amount of the
Participant’s Deferred Compensation and/or the Company’s matching contribution
invested or credited in Common Stock by the Fair Market Value of the Common
Stock on the date such Deferred Compensation or matching contributions are
credited to his Account.



- 7 -



--------------------------------------------------------------------------------



 



4.4   Company Contributions. The Company shall credit each Participant’s
Retirement Account with a matching contribution equal to (a) 50% of the
Participant’s Deferred Compensation (regardless of whether such Deferred
Compensation is credited to his Retirement Account or to his Pre-Retirement
Account), up to a maximum of 6% of such Participant’s total Compensation, less
(b) the maximum Matching Contributions (as such term is defined in the Huttig
401 (k) Plan) the Participant could have received in the Huttig 401 (k) Plan at
a 6% contribution rate.       When credited to an Eligible Participant’s
Retirement Account, unless otherwise determined by the Committee, 50% of any
Company matching contributions will be in the form of Common Stock. Eligible
Participants may transfer (in accordance with procedures established by the
Committee) any such Company contributions out of Common Stock and into any other
Funds available under the Plan only when such amounts are fully vested in
accordance with Section 3.3, or in the event that Common Stock ceases to be
offered as an investment option under the Plan.

ARTICLE V — DISTRIBUTION OF BENEFITS

5.1   Time and Form of Distribution of Grandfathered Benefits. The time and form
of distribution for a Participant’s Grandfathered Benefit shall be the form and
at the time or times provided by the terms of the Plan as in effect on
October 3, 2004.   5.2   Time of Distribution. As a part of making a Deferral
Election, a Participant shall elect the time and form of distribution of his
Account. If a Participant elects to defer some of his Compensation into a
Pre-Retirement Account, as provided in Section 4.2, he shall designate a time of
payment not earlier than five years after the first year for which the Deferral
Election is made. Alternatively, the Participant’s Deferral Election may elect a
distribution at Retirement. Company Matching Contributions made pursuant to
Section 4.4 are credited to the Participant’s Retirement Account.       A
Participant may elect to further defer distribution of a Pre-Retirement or
Retirement Account, or change his election from lump sum to installments or from
installments to lump sum, in accordance with Section 5.6.   5.3   Form of
Distribution. A Participant shall elect the form of distribution on his Deferral
Election. Optional forms of distribution for Retirement Accounts shall include a
single lump sum payment or annual installment payments for 5, 10 or 15 years.
Optional forms of distribution for Pre-Retirement Accounts shall include a
single lump sum payment or annual installment payments for up to five years. If
a Participant’s entire vested Account at the time of any payment is less than
$10,000, the payment shall be made in a single lump-sum, regardless of the form
of payment selected by the Participant.       Pre-Retirement and/or Retirement
Accounts in which a Participant has elected payment in installments shall
continue to be credited with earnings and/or reduced to reflect losses in
accordance with Section 4.3 until such Accounts are paid in full. The amount of
each

- 8 -



--------------------------------------------------------------------------------



 



    installment payment shall be determined under the declining balance
accounting method. For example, a five year installment payout would be paid as
follows: 1/5 of the Account balance in the first year; 1/4th of the remaining
Account balance in the second year; 1/3rd of the remaining Account balance in
the third year; 1/2 of the remaining Account balance in the fourth year; and the
balance of the remaining Account balance in the fifth year.       For purposes
of this Plan, a series of installment payments shall be treated as a single
payment pursuant to Treas. Reg. §1.409A-2(b)(2).   5.4   Alternate Time and Form
of Payment. Notwithstanding a Participant’s Deferral Election, (a) if a
Participant experiences a Termination of Employment prior to the time that he is
eligible for Retirement, his entire vested Account balance shall be payable to
him in a single lump-sum immediately upon such Termination of Employment; and
(b) on a Participant’s Retirement, any Pre-Retirement Account (including
Pre-Retirement Accounts in pay status) shall be paid in accordance with the
Participant’s Retirement Account election or, if no such election has been made,
in a single lump sum payment immediately on Retirement; provided, however, if a
Participant retired before January 1, 2008, then any Pre-Retirement Account that
is in pay status on January 1, 2008 shall continue to be paid in accordance with
the Participant’s election for such Pre-Retirement Account and, provided
further, if a Participant who retires in 2008 has a Pre-Retirement Account in
pay status, there shall be no change in the amount payable in 2008 from such
Pre-Retirement Account and, effective January 1, 2009, the remainder of such
account shall be paid in accordance with the Participant’s Retirement Account
election or, if no such election has been made, in a lump sum.   5.5  
Distributions Due to Unforeseeable Emergency. The immediate payment of all or a
portion of a Participant’s Account may be made due to an Unforeseeable
Emergency. Amounts of distributions shall be limited to the amount reasonably
necessary to satisfy the Participant’s need (plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution) after taking into
account the extent to which the Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship). The Participant shall
retain discretion whether to apply for early payment due to Unforeseeable
Emergency. The Committee shall retain discretion to determine whether an
Unforeseeable Emergency exists, as well as the amount reasonably necessary to
satisfy the Participant’s need.       For these purposes, an “Unforeseeable
Emergency” shall mean a severe financial hardship of the Participant resulting
from an illness or accident of the Participant or the Participant’s spouse or
dependent (as defined in section 152, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)); loss of the Participant’s property due to casualty; or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant as defined in Section 409A of
the Code and the regulations thereunder.

- 9 -



--------------------------------------------------------------------------------



 



    The Committee’s interpretation of this Section 5.5 shall be limited by
Section 409A of the Code, and IRS regulations and guidance thereunder.   5.6  
Subsequent Deferral Elections. A Participant may change his distribution date or
distribution method to delay payment of the balance credited to a Pre-Retirement
Account or a Retirement Account; provided, however, that (a) such change must be
made at least twelve months before the date on which the first payment from such
Pre-Retirement Account or Retirement Account would otherwise have been made, and
(b) the first payment under the new distribution date or method is a date not
less than five years from the date such payment would otherwise have been made.
Such a subsequent deferral election shall not become effective until twelve
months after the date on which such election is made. For example, if the
payment was scheduled to be made in a lump sum on January 1, 2010, a Participant
could elect installment payments over five years, so long as the election was
made before January 1, 2009, and the first installment payment was deferred
until at least January 1, 2015.   5.7   Method of Payment. All benefits under
the Plan shall be paid by negotiable check or other cash equivalent from the
trust (if any) or other general funds of the Employer, or, if the Committee so
designates, in the form of a fully paid insurance or annuity contract or,
subject to the limitations of Section 11.1. in shares of Common Stock, valued at
their Fair Market Value at the time of payment.   5.8   Death of a Participant.
In the event of the death of a Participant prior to distribution of all amounts
otherwise payable to the Participant hereunder, the Participant’s Beneficiary or
Beneficiaries shall be entitled to distribution of all vested amounts credited
to the Participant’s Account(s). Such payment shall be in the form of a single
lump sum payable as soon as administratively feasible following the death of the
Participant. Each Participant may designate a Beneficiary or Beneficiaries to
receive payment of his benefits under the Plan in the event of his death, and
may revoke or change such designation, in accordance with such procedures as the
Committee shall establish. Unless the Committee otherwise provides, a
Participant may revoke his designation of Beneficiary (without the consent of
any Beneficiary) and make a new designation of Beneficiary by filing a new form
with the Committee. A properly completed and executed change in a designation of
Beneficiary, unless the Committee provides to the contrary, shall take effect
immediately upon being filed with the Committee during the Participant’s
lifetime. If upon a Participant’s death no valid designation of Beneficiary is
on file with the Committee, or if a Beneficiary dies before payments are
completed and there are no living contingent or successive Beneficiaries, then,
unless the Committee establishes a different Rule, any remaining payments under
the Plan shall be made (1) to the Participant’s surviving spouse, if any, or
(2) if there is no surviving spouse, then to the Participant’s estate.   5.9  
Withholding. The Employer shall have the right to deduct applicable taxes
(including, but not limited to taxes under the Federal Insurance Contributions
Act) from any amounts payable hereunder to a Participant or Beneficiary and from
amounts otherwise subject to any tax, and to withhold an appropriate amount of
cash or a number of shares of

- 10 -



--------------------------------------------------------------------------------



 



    Common Stock or a combination thereof for payment of taxes or to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes.   5.10   Facility of Payment. In the
event any distribution is payable under the Plan to a minor or other individual
who is legally, physically or mentally incompetent to receive such payment, the
Committee in its sole discretion shall pay such benefits to one or more of the
following persons: (a) directly to such minor or other person; (b) to the legal
guardian or conservator of such minor or other person; (c) to the spouse,
parent, brother, sister, child or other relative of such minor or other person
for the use of such minor or other person; or (d) to such other person as the
Committee deems appropriate. The Committee shall not be required to see to the
application of any distribution so made to any of such persons, but the receipt
therefore shall be a full discharge of the liability of the Plan, the Committee,
the Company, and the trustee (if any) to such minor or other person.   5.11  
Waiver and Release. The Committee may condition the payment of some or all
benefits hereunder on the Participant’s entering into a binding release and
waiver in such form as the Committee shall permit which must be executed not
later than 30 days following a distribution event.   5.12   Specified Employee
Six Month Deferral. Notwithstanding anything to the contrary in this Article V,
a payment on account of Termination of Employment to a Specified Employee may
not be made until at least six months after such Termination of Employment. Any
payment otherwise due in such six month period shall be suspended and become
payable at the end of such six month period. If the Participant elected
installment payments, the first such payment shall be delayed and the remaining
installment payments shall be payable on the anniversary dates of the date of
Termination of Employment.   5.13   Actual Date of Payment. An amount payable on
a date specified in this Article V shall be paid as soon as administratively
feasible after such date; but no later than the later of the end of the calendar
year in which the specified date occurs or the 15th day of the third calendar
month following such specified date. The payment date may be postponed further
if calculation of the amount of the payment is not administratively practicable
due to events beyond the control of the Company. The amount due the Participant
shall be determined based on the vested balance credited to the Account of the
Participant on the actual date of payment.   5.14   Automatic Deferral.
Notwithstanding any other provision of this Plan to the contrary, no amount
shall be paid to any Participant before the earliest date on which the
Employer’s federal income tax deduction for such payment is not precluded by
Section 162(m) of the Code. In the event any payment is delayed solely as a
result of the preceding restriction, such payment shall be made as soon as
administratively feasible following the first date as of which Section 162(m) of
the Code no longer precludes the deduction of such payment.

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE VI — PAYMENT LIMITATIONS

6.1   Assignment. No Participant or Beneficiary of a Participant shall have any
right to assign, pledge, hypothecate, anticipate or in any way create a lien on
any amounts payable hereunder. No amounts payable hereunder shall be subject to
assignment or transfer or otherwise be alienable, either by voluntary or
involuntary act, or by operation of law, or subject to attachment, execution,
garnishment, sequestration or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
their Beneficiaries.

ARTICLE VII — FUNDING AND EXPENSES

7.1   Funding. Benefits under the Plan shall be funded solely by the Employers.
Benefits hereunder shall constitute an unfunded general obligation of the
Employer of the Participant. In the event a Participant has been employed by
more than one Employer (i.e., the Company and one of its Affiliates), benefits
hereunder shall constitute an unfunded general obligation of each of the
Participant’s Employers in proportion to the amounts deferred while in the
employ of the respective Employers. All payments under the Plan shall be deemed
made by the respective Employers from general assets available to all unsecured
creditors of such Employer in the event of its insolvency. Each Participant has
merely the status of a general unsecured creditor of the Employer.
Notwithstanding the foregoing, the Employer may, but need not, create for
purposes of the Plan a trust of the type commonly referred to as a “rabbi”
trust, which may, but need not, be in substantial conformity to the terms of the
model trust published by the Internal Revenue Service in Rev. Proc. 92-64 or any
successor thereto. The Employers may transfer assets to the trustee of such
trust to hold and to make distributions under the Plan on behalf of the
Employers. The assets so held in trust shall remain the general assets of the
respective Employers, which are the grantors under the trust. The rights of
Participants and their Beneficiaries under the Plan and the trust shall be
exclusively unsecured contractual rights. No Participant or Beneficiary shall
have any right, title or interest whatsoever in the trust. In its discretion,
the Company may direct the Employer to purchase life insurance insuring the
lives of the Participants and may require the Participants to provide
information necessary to obtain such life insurance.   7.2   Creditor Status. A
Participant and his Beneficiary or Beneficiaries shall be general creditors of
the Employer with respect to the payment of any benefit under the Plan, unless
such benefits are provided under a contract of insurance or an annuity contract
that has been delivered to the Participant, in which case the Participant and
his Beneficiary or Beneficiaries shall look to the insurance carrier or annuity
provider for payment, and not to the Employers. The Employer’s obligation for
such benefit shall be discharged by the purchase and delivery of such annuity or
insurance contract.   7.3   Expenses. The expenses of administering the Plan
shall be borne by the Employers.

- 12 -



--------------------------------------------------------------------------------



 



ARTICLE VIII — ADMINISTRATION

8.1   Committee. Except for rights and powers expressly reserved to the Board or
the Company, the Plan will be administered by the Committee. Members of the
Committee may participate in the Plan, but no member of the Committee shall be
entitled to make decisions that relate solely to his own participation.   8.2  
Committee Powers. The Committee shall have the power and authority in its sole
and absolute discretion:

  (a)   to make and from time to time amend Rules by which the Plan will be
implemented and administered from time to time, which Rules shall be binding on
the Company, Employers, and all Participants and their Beneficiaries, even
though they may apply retroactively to Participants whose employment has
terminated;     (b)   to construe and interpret the Plan, determine the
application of the Plan to situations where such application is unclear or
disputable, to resolve all questions arising under the Plan (including questions
of fact) and make equitable adjustments for any mistakes or errors made in the
administration of the Plan; provided that individual exceptions to Rules shall
not be permitted;     (c)   to determine all questions arising in the
administration of the Plan, including the power to determine the status of
individuals as Eligible Employees, the rights of Participants and their
Beneficiaries and the amount of their respective benefits and such
determination, interpretation or other action shall be final and binding for all
purposes and upon all persons;     (d)   to adopt, amend and rescind such rules
(including Rules), regulations and forms as it may deem necessary for the proper
and efficient administration of the Plan consistent with its purposes, which
rules may permit case-by-case determinations;     (e)   to enforce and
administer the Plan in accordance with its terms and the rules, regulations and
forms it adopts; to appoint a plan administrator and to delegate to the plan
administrator such administrative duties as the Committee shall deem
appropriate;     (f)   to take such action and establish such procedures as it
deems necessary or appropriate to coordinate deferrals and benefits under this
Plan and any other plan;     (g)   to select, monitor and prospectively change
the investment funds and rates of return to be credited under the Plan;

- 13 -



--------------------------------------------------------------------------------



 



  (h)   to take such action and establish such procedures as it deems necessary
or appropriate to implement Participant elections and designations of investment
funds and rates of return, and to coordinate the Employers’ actions, if any,
taken to reduce or eliminate the Employers’ exposure to market fluctuations;    
(i)   to direct the appropriate person to make payments from the Plan;     (j)  
to employ such counsel, auditors, actuaries, or other specialists (who may be
counsel, auditors, actuaries or other specialists for the Company) and to engage
such clerical or other services to the extent such services are not provided by
the Company;     (k)   to maintain records concerning the Plan sufficient to
prepare reports, returns and other information required by the Plan or by law,
and to communicate the terms of the Plan and any material amendments thereto to
the Eligible Employees and Participants;     (1)   to delegate such of its
powers and authorities (including the power and authority to delegate) to such
person or persons, with his, her, its or their consent, as the Committee may
appoint; and     (m)   to do all other things the Committee deems necessary or
desirable for the advantageous administration of the Plan and to make the Plan
fully effective in accordance with its terms and intent.

8.3   Claims for Benefits. In the event that a Participant or Beneficiary claims
to be eligible for benefits, or claims any rights hereunder (hereinafter a
“Claimant”), he must complete and submit a written request for such benefit with
the Committee setting forth his claim. The request must be made within 60 days
of the date of vesting and must be addressed to the Committee, Huttig Building
Products, Inc. at the Company’s then principal place of business.   8.4   Claim
Decision. Upon receipt of a claim, the Committee shall advise the Claimant that
a reply will be forthcoming within 90 days and shall, in fact, deliver such
reply within such period. The Committee may, however, extend the reply period
for an additional 90 days for reasonable cause. If the claim is denied in whole
or in part, the Committee shall adopt a written opinion, using language
calculated to be understood by the Claimant, setting forth:

  (a)   the specific reason or reasons for such denial;     (b)   the specific
reference to pertinent provisions of the Plan on which such denial is based;

- 14 -



--------------------------------------------------------------------------------



 



  (c)   a description of any additional material or information necessary for
the Claimant to perfect his claim and an explanation why such material or such
information is necessary;     (d)   appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review; and     (e)  
the time limits for requesting a review under Section 8.5 and for review under
Section 8.6 hereof.

8.5   Request for Review. Within 60 days after the receipt by the Claimant of
the written opinion described above, the Claimant may request in writing that
the Chief Executive Officer of the Company review the determination of the
Committee. Such request must be addressed to the Chief Executive Officer, Huttig
Building Products, Inc. at the Company’s then principal place of business. The
Claimant or his duly authorized representative may, but need not, review the
pertinent documents and submit issues and comments in writing for consideration
by the Chief Executive Officer. If the Claimant does not request a review of the
Committee’s determination by the Chief Executive Officer within such 60 day
period, he shall be barred and estopped from challenging the Committee’s
determination.   8.6   Review of Decision. Within 60 days after the Chief
Executive Officer’s receipt of a request for review, he will review the
Committee’s determination. After considering all materials presented by the
Claimant, the Chief Executive Officer will render a written opinion, written in
a manner calculated to be understood by the Claimant, setting forth the specific
reasons for the decision and containing specific references to the pertinent
provisions of the Plan on which the decision is based. If special circumstances
require that the 60 day time period be extended, the Chief Executive Officer
will so notify the Claimant and will render the decision as soon as possible,
but no later than 120 days after receipt of the request for review.   8.7  
Standard of Review. The Committee and the Chief Executive Officer shall possess
and exercise discretionary authority to make determinations as to a
Participant’s eligibility for benefits and to construe the terms of the Plan.
The determination of the Chief Executive Officer shall be final and
non-reviewable unless found to be arbitrary and capricious by a court of
competent review. Such determination shall be binding upon the Employers and the
Claimant.   8.8   Receipt and Release of Necessary Information. In implementing
the terms of the Plan, the Committee may, without the consent of or notice to
any person, release to or obtain from any other organization or person any
information, with respect to any person, which the Committee deems to be
necessary for such purposes. Any Participant or Beneficiary claiming benefits
under the Plan shall furnish to the Committee such information as may be
necessary to determine eligibility for and amount of benefit, as a condition of
claiming and receiving such benefit.

- 15 -



--------------------------------------------------------------------------------



 



8.9   Overpayment and Underpayment of Benefits. The Committee may adopt, in its
sole discretion, whatever rules, procedures and accounting practices are
appropriate in providing for the collection of any overpayment of benefits. If a
Participant or Beneficiary receives an underpayment of benefits, the Committee
shall direct that immediate payment be made to make up for the underpayment. If
an overpayment is made to a Participant or Beneficiary, for whatever reason, the
Committee may, in its sole discretion, withhold payment of any further benefits
under the Plan until the overpayment has been collected or may require repayment
of benefits paid under the Plan without regard to further benefits to which the
Participant or Beneficiary may be entitled.   8.10   Account Statements. In
accordance with Rules established by the Committee, each Participant shall
receive, at least quarterly, statements with respect to his Account(s).

ARTICLE IX — OTHER BENEFIT PLANS OF THE COMPANY

9.1   Other Plans. Nothing contained in the Plan shall prevent a Participant
prior to his death, or his Beneficiary after his death, from receiving, in
addition to any payments provided for under the Plan, any payments provided for
under any other plan or benefit program of the Employer, or which would
otherwise be payable or distributable to the Participant or Beneficiary under
any plan or policy of the Employer or otherwise. Nothing in the Plan shall be
construed as preventing the Company or any Affiliate from establishing any other
or different plans providing for current or deferred compensation for employees.
Benefits provided under the Plan shall not constitute earnings or compensation
for purposes of determining contributions or benefits under any other plan of an
Employer, unless specifically provided otherwise in such plan.

ARTICLE X — AMENDMENT AND TERMINATION OF THE PLAN

10.1   Amendment and Termination. Except as otherwise provided in this
Section 10.1, the Committee may amend or terminate the Plan at any time and in
its sole discretion, by written resolution. Any such amendment or termination
shall be binding on the Company, the Employers, and all Participants and their
Beneficiaries, even though it may be retroactive and applicable to Participants
who have incurred a Termination of Employment. The Committee may amend any Rule
at any time. However, no amendment or termination of the Plan and no amendment
of a Rule shall adversely affect the right of a Participant to payment of a
benefit to which the Participant would be entitled (then or thereafter) under
the terms of the Plan if the Participant’s employment terminated immediately
before the adoption of such amendment or termination of the Plan or Rule, unless
such amendment or termination of the Plan or amendment of the Rule, in the
reasonable judgment of the Committee, is required to comply with applicable law
or to preserve the tax treatment of benefits under the Plan for the Employers or
for the Participant, or is consented to by the affected Participant. Except for
amendments necessary to comply with applicable law, no amendment of the Plan may
be made without the approval of the Board if such amendment either
(a) materially increases the

- 16 -



--------------------------------------------------------------------------------



 



    benefits accruing to Participants under the Plan or (b) is made after the
first event constituting a part of a change in control of the Company.       Any
termination of this Plan will take place only as permitted by the Commissioner
of the Internal Revenue Service in generally applicable guidance issued under
Section 409A of the Code and the regulations thereunder. A termination of the
Plan must comply with the provisions of Section 409A of the Code and the
regulations and guidance promulgated thereunder, including, but not limited to,
restrictions on the timing of final distributions and the adoption of future
deferred compensation arrangements.   10.2   Continuation. The Company intends
to continue the Plan indefinitely, but nevertheless assumes no contractual
obligation beyond the promise to pay the benefits described in this Plan to its
Participants.

ARTICLE XII — SHARES OF COMMON STOCK

11.1   Shares Available for Issuance. Any shares of Common Stock that may be
distributed to Participants in accordance with Article V hereof shall be limited
to available shares that may be purchased in the open market or in private
transactions or held as treasury shares and may not be authorized but unissued
shares of Common Stock.   11.2   Adjustments in Event of Changes in
Capitalization. In the event of any change in the outstanding Common Stock of
the Company by reason of any stock split, share dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange or
reclassification of shares, split-up, split-off, spin-off, liquidation or other
similar change in capitalization, or any distribution to common shareholders
other than cash dividends, the number or kind of hypothetical shares or share
equivalents that may be credited under the Plan shall be automatically adjusted
so that the proportionate interest of the Participants shall be maintained as
before the occurrence of such event. Such adjustment shall be conclusive and
binding for all purposes of the Plan.

ARTICLE XII — MISCELLANEOUS

12.1   No Right to Continued Employment. Nothing contained in the Plan shall be
construed as a contract of employment between the Company or any Affiliate and
an employee, or as a right of any person to be continued in the employment of
the Company or any Affiliate, or as a limitation of the right of the Company or
an Affiliate to discharge any of its employees, with or without cause.   12.2  
Indemnification. The Company hereby indemnifies each member of the Committee and
each employee who is delegated responsibilities under the Plan against any and
all liabilities and expenses, including attorney’s fees, actually and reasonably
incurred by them in connection with any threatened, pending or completed legal
action or judicial or administrative proceeding to which they may be a party, or
may be threatened to be made

- 17 -



--------------------------------------------------------------------------------



 



    a party, by reason of membership on such Committee or due to a delegation of
responsibilities, except with regard to any matters as to which they shall be
adjudged in such action or proceeding to be liable for gross negligence or
willful misconduct in connection therewith.   12.3   Successors. All obligations
of the Company under the Plan shall be binding on any successor, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.   12.4   No Fiduciary Relationship. Nothing
contained in the Plan and no action taken pursuant to the provisions hereof
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and the Participant or any other person.   12.5
  Risk of Loss. Each Participant agrees to assume all risk in connection with
the value of his Accounts under the Plan.   12.6   Governing Law. The Plan shall
be construed and administered in accordance with the laws of the State of
Missouri (without regard to the principles of conflicts of law which might
otherwise apply) to the extent not pre-empted by ERISA.

     IN WITNESS WHEREOF, Huttig Building Products, Inc. has adopted this 2008
Restatement of the Plan this 29th day of January, 2008, effective as of
January 1, 2008.

              HUTTIG BUILDING PRODUCTS, INC.
      By:   /s/ David L. Fleisher         Vice President — Chief Financial
Officer             

- 18 -